Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) were (IDS) submitted on 11/26/2019 and 02/26/2021. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statements.
Drawings Objections 
Claimed Features
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, in Claims 11-13 the “first chamber,” “second chamber,” and “third chamber,” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Specification
Lack of Antecedent Basis for Claim Terminology 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
1) Claims 11-13 recite “a first chamber” and “a second chamber,” however the specification fails to provide proper antecedent basis for the element.    

35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin et al. (US 20140354089) in view of Masoudipour et al. (US 20080185924).
Claim 1
Chamberlin discloses:
1. An e-charger comprising:
a motor (20) that drives a shaft (32) for rotation about an axis (30, Fig. 3), the axis extending through a first end of the motor and a second end of the motor (Fig. 3);

a motor case (52) that encases the motor;
an outer housing (54) that houses the motor case; and
a cooling system (Fig. 5) with an inlet (73), an outlet (75), and a plurality of passages (62) fluidly connecting the inlet and the outlet, the plurality of passages cooperatively defined by the outer housing and the motor case, the plurality of passages including a first longitudinal passage (62, Fig. 8 and Para [0041] teach multiple longitudinal passages 62), a second longitudinal passage (62, Fig. 8 and Para [0041] teach multiple longitudinal passages 62), and an end passage (Fig. 7 teaches an end cap 72 which includes a serpentine path 76 that connects each of the longitudinal passages 62), the first longitudinal passage extending between the first and second ends of the motor (Fig. 7), the second longitudinal passage extending between the second and first ends of the motor (Fig. 7), the end passage fluidly connecting the first longitudinal passage and the second longitudinal passage (Fig. 7), the cooling system configured for directing flow of the coolant from the inlet, through the first longitudinal passage in a first longitudinal direction with respect to the axis, through the end passage, and back through the second longitudinal passage in a second longitudinal direction with respect to the axis (Fig. 7).
Chamberlin discloses all of the essential features of the claimed invention except 
a compressor wheel that is attached to the shaft to be rotatably driven by the motor to thereby provide a compressed fluid stream;
However, Masoudipour teaches a compressor wheel (50) that is attached to the shaft to be rotatably driven by the motor to thereby provide a compressed fluid stream;
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Masoudipour to connect a compressor to fluidly cooled motor to provide compressed air to applications in the aircraft and aerospace industries, for example in air-conditioning systems (Abstract).

Claim 2
Chamberlin discloses:
2. The e-charger of claim 1, wherein the plurality of passages includes at least four longitudinal passages (Fig. 8 teaches at least four longitudinal passages 62) that extend between the first and second ends of the motor, the first longitudinal passage and the second longitudinal passage being ones of the at least four longitudinal passages; and
wherein the cooling system is configured for directing flow of the coolant through two of the at least four longitudinal passages in the first longitudinal direction (Fig. 7); and
wherein the cooling system is configured for directing flow of the coolant through another two of the at least four longitudinal passages in the second longitudinal direction (Fig. 7).

Claim 3
Chamberlin discloses:
3. The e-charger of claim 2, wherein the plurality of passages includes a first longitudinal passage (Fig. 8) disposed in a first quadrant with respect to the axis, a second longitudinal passage (Fig. 8) disposed in a second quadrant with respect to the axis, a third longitudinal passage (Fig. 8) disposed in a third quadrant with respect to the axis, and a fourth longitudinal passage (Fig. 8) disposed in a fourth quadrant with respect to the axis.

Claim 4
Chamberlin discloses:
4. The e-charger of claim 1, wherein the first longitudinal passage and the second longitudinal passage are arcuate with respect to the axis (Fig. 8 teaches that the passages 62 are arcuate).

Claim 5
Chamberlin discloses:
5. The e-charger of claim 1, wherein the motor case includes a first end face (Figs. 7-8 teach a type of first end face) proximate the first end, a second end face (Figs. 7-8 teach a type of second end face) proximate the second end, and an outer diameter surface (54 includes an outer diameter surface) that extends longitudinally between the first end face and the second end face; and
wherein one of the first end face and the second end face cooperates with the outer housing to define the end passage (Fig. 7).

Claim 6
Chamberlin, as modified by Masoudipour, discloses:
6. The e-charger of claim 1, wherein the inlet and the outlet are disposed proximate the first end (Fig. 6).

Claim 7
Chamberlin discloses:
7. The e-charger of claim 6, wherein the inlet has an inlet axis and the outlet has an outlet axis;
wherein the inlet axis and the outlet axis are substantially parallel (Figs. 4-6 show the inlets and outlets as substantially parallel.).

Claim 8
Chamberlin discloses:
8. The e-charger of claim 7, wherein the inlet and the outlet are disposed on a common side of the axis (Figs. 4-6 show the inlets and outlets disposed on a common side of the axis.).

Claim 11
Chamberlin discloses:
11. The e-charger of claim 1, wherein the outer housing (outer housing member 54 includes a body with a receptacle to receive the motor case) includes a body  with a receptacle that receives the motor case and an end member (68) that is attached to the body, the body and the end member cooperatively housing the motor case;
wherein the motor case includes a first end face (Figs. 7-8 teach a type of end face) that faces the end member;
wherein the cooling system includes a first chamber (inlet 72 is a type of chamber) that fluidly connects the inlet and the first longitudinal passage, the first chamber cooperatively defined by the end member and the first end face of the motor case.

Claim 12
Chamberlin discloses:
12. The e-charger of claim 11, wherein the cooling system includes a second chamber (78; Fig. 7 and Para [0039-0040] disclose that fluid passages 78 thereby interconnect adjacent ones of the axially extending fluid passages 62.) cooperatively defined by the end member and the first end face of the motor case;
wherein the cooling system includes a third longitudinal passage (62, Fig. 8 and Para [0041] teach multiple longitudinal passages 62) that extends between the first end and the second end of the motor case; and
wherein the cooling system is configured for directing flow of the coolant from the inlet, through the first chamber, through the first longitudinal passage in the first longitudinal direction, through the end passage, through the second longitudinal passage in the second longitudinal direction, into the second chamber, and into the third longitudinal passage (Fig. 7 and Para [0039] discloses multiple chambers (passageways 78) connecting each longitudinal passage (fluid path 62)).

Claim 13
Chamberlin discloses:
13. The e-charger of claim 12, wherein the motor case includes the first end face, a second end face (Figs. 7-8 teach a type of second end face) proximate the second end, and an outer diameter surface (54 includes an outer diameter surface) that extends longitudinally between the first end face and the second end face (Fig. 7);
wherein the cooling system includes a third chamber (78; Fig. 7 and Para [0039-0040] disclose that fluid passages 78 thereby interconnect adjacent ones of the axially extending fluid passages 62.)  cooperatively defined by the end member and the first end face of the motor case;
wherein the end passage is a first connecting passage cooperatively defined by the second end face and the body (Fig. 7);
wherein the cooling system includes a fourth longitudinal passage that extends between the first end and the second end of the motor case (62; Fig. 7 and Para [0039-0040] disclose that fluid passages 78 thereby interconnect adjacent ones of the axially extending fluid passages 62.);
wherein the cooling system includes a second connecting passage (Fig. 7 and Para [0044]) cooperatively defined by the second end face and the body, the second connecting passage fluidly connecting the third longitudinal passage and the fourth longitudinal passage; and
wherein the cooling system is configured for directing flow of the coolant from the inlet, through the first chamber, through the first longitudinal passage in the first longitudinal direction, through the first connecting passage, through the second longitudinal passage in the second longitudinal direction, into the second chamber, into the third longitudinal passage in the first longitudinal direction, into the second connecting passage, into the fourth longitudinal passage in the second longitudinal direction, into the third chamber and out via the outlet (serpentine path 76, Fig. 7, and Para [0038]).

Claim 14
Chamberlin discloses:
14. The e-charger of claim 1, wherein one of the motor case and the outer housing includes a projection (Para [0036] teaches that the projections (ribs 56) may radiate from the outer housing member), wherein the other of the motor case and the outer housing includes a surface (The motor case nests with the projections thereby creating the serpentine path 76) that nests with the projection to cooperatively define a fluid boundary between adjacent ones of the plurality of passages.

Claim 15
Chamberlin discloses:
15. The e-charger of claim 14, wherein the outer housing includes an inner diameter surface that includes the projection (Para [0035] teaches that the projections (ribs 56) may radiate outwardly from the inner housing member),  and wherein the motor case includes the surface that nests with the projection (The motor case nests with the projections thereby creating the serpentine path 76), the surface of the motor case that nests with the projection being substantially smooth (Fig. 4 shows that the surface of the motor casing 54 is substantially smooth).

Claim 16
Chamberlin discloses:
16. The e-charger of claim 1, wherein the first longitudinal passage extends along a first passage axis, and the second longitudinal passage extends along a second passage axis, the first passage axis and the second passage axis being substantially parallel to the axis of the motor (Figs. 7 and 10 show the passages extending along associated axis and each of the axis parallel with each other).

Claim 17
Chamberlin discloses:
17. The e-charger of claim 1, wherein the motor case includes a first member (68; the present specification clarifies that the first member may be an end cap (Para [0046])) and a second member (52; the present specification clarifies that the second member may be the cylindrical structure (Para [0046])) that is attached to the first member with a seal member (82) disposed therebetween.

Claim 18
Chamberlin discloses:
18. A method of manufacturing an e-charger comprising:
encasing a motor (20) in a motor case (52), the motor configured to drive a shaft (32) for rotation about an axis (30), the axis extending through a first end of the motor and a second end of the motor (Fig. 3);

housing the motor case with an outer housing (54), including providing a cooling system (Fig. 5) that is at least partly disposed between motor case and the outer housing, the cooling system including an inlet (73), an outlet (75), and a plurality of passages (62) fluidly connecting the inlet and the outlet, the plurality of passages cooperatively defined by the outer housing and the motor case, the plurality of passages including a first longitudinal passage (62, Fig. 8 and Para [0041] teach multiple longitudinal passages 62), a second longitudinal passage (62, Fig. 8 and Para [0041] teach multiple longitudinal passages 62), and an end passage (Fig. 7 teaches an end cap 72 which includes a serpentine path 76 that connects each of the longitudinal passages 62),, the first longitudinal passage extending between the first and second ends of the motor (Fig. 7),the second longitudinal passage extending between the second and first ends of the motor (Fig. 7),, the end passage fluidly connecting the first longitudinal passage and the second longitudinal passage (Fig. 7),, the cooling system configured for directing flow of coolant from the inlet, through the first longitudinal passage in a first longitudinal direction with respect to the axis, through the end passage, and back through the second longitudinal passage in a second longitudinal direction with respect to the axis (Fig. 7),.
Chamberlin discloses all of the essential features of the claimed invention except 
attaching a compressor wheel to the shaft to be rotatably driven by the motor to thereby provide a compressed fluid stream;
However, Masoudipour teaches attaching a compressor wheel (50) to the shaft to be rotatably driven by the motor to thereby provide a compressed fluid stream;
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Masoudipour to connect a compressor to fluidly cooled motor to provide compressed air to applications in the aircraft and aerospace industries, for example in air-conditioning systems (Abstract).

Claim 19
Chamberlin discloses:
19. An e-charger comprising:
an electric motor (20) that drives a shaft (32) for rotation about an axis (30), the axis extending through a first end of the motor and a second end of the motor (Fig. 3);

a motor case (52) that encases the motor;
an outer housing (50) that houses the motor case, the outer housing including a plurality of nesting surfaces (ribs 56 include an unnumbered surface that nests with the inward surface 64 of housing member 54) that nest with the motor case; and
a cooling system (Fig. 5) with an inlet (73), an outlet (75), and a plurality of passages (62) fluidly connecting the inlet and the outlet, the plurality of passages cooperatively defined by the outer housing and the motor case;
the plurality of passages including a first longitudinal passage disposed in a first quadrant with respect to the axis (62, Fig. 8 teaches 3 passages 62 in each quadrant), a second longitudinal passage disposed in a second quadrant with respect to the axis (62, Fig. 8 teaches 3 passages 62 in each quadrant), a third longitudinal passage disposed in a third quadrant with respect to the axis (62, Fig. 8 teaches 3 passages 62 in each quadrant), a fourth longitudinal passage disposed in a fourth quadrant with respect to the axis (62, Fig. 8 teaches 3 passages 62 in each quadrant), a first end (68) receiving passage at the first end and fluidly connecting the inlet and the first longitudinal passage, a second end (70) connecting passage at the second end and fluidly connecting the first and second longitudinal passages (Fig. 7 teaches a serpentine path 76 connects the two passages), a first end connecting passage at the first end and fluidly connecting the second and third longitudinal passages (Fig. 7 teaches a serpentine path 76 connects the two passages), a second end connector passage at the second end and fluidly connecting the third and fourth longitudinal passages (Fig. 7 teaches a serpentine path 76 connects the two passages), and a first end discharge passage (74) at the first end and fluidly connecting the fourth longitudinal passage and the outlet;
the first, second, third, and fourth longitudinal passages extending between the first and second ends of the motor (Fig. 7);
the cooling system configured for directing flow of the coolant from the inlet, through the first end receiving passage, through the first longitudinal passage in a first longitudinal direction with respect to the axis, through the second end connecting passage, back through the second longitudinal passage in a second longitudinal direction with respect to the axis, through the first end connecting passage, through the third longitudinal passage in the first longitudinal direction, through the second end connector passage, through the fourth longitudinal passage, through the first end discharge passage, to the outlet (Fig. 7).
Chamberlin discloses all of the essential features of the claimed invention except 
a compressor wheel that is attached to the shaft to be rotatably driven by the motor to thereby provide a compressed fluid stream;
However, Masoudipour teaches a compressor wheel (50) that is attached to the shaft to be rotatably driven by the motor to thereby provide a compressed fluid stream;
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Masoudipour to connect a compressor to fluidly cooled motor to provide compressed air to applications in the aircraft and aerospace industries, for example in air-conditioning systems (Abstract).

Claim 20
Chamberlin discloses:
20. The e-charger of claim 19, wherein the inlet has an inlet axis and the outlet has an outlet axis that is substantially parallel to the inlet axis (Figs. 4-6 show the inlets and outlets as substantially parallel.);
wherein the inlet and the outlet are disposed proximate the first end on a common side of the axis (Figs. 4-6).

Allowable Subject Matter
Claims 9-10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter.  If rewritten, claim(s) 9-10 is/are allowable because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention. Chamberlin and Masoudipour are representative of the art in this field. Chamberlin discloses:
9. The e-charger of claim 8, further comprising a bearing (34, 36);
wherein the outer housing includes a body with a receptacle (Fig. 7 teaches an outer housing 54 includes a body that receives the motor case) that receives the motor case and an end member (68) that is attached to the body, the body and the end member cooperatively housing the motor case, the end member including a bearing mount (end cap 68 includes an unnumbered bearing mount to which bearing 36 is mounted) and an aperture (end cap 70 includes an unnumbered aperture through which the shaft is mounted);
wherein the bearing is connected to the bearing mount and the shaft, wherein the bearing supports rotation of the shaft relative to the bearing mount, wherein the shaft extends through the aperture, and 
Masoudipour discloses:
wherein the end member is disposed between the motor case and the compressor wheel; and
However, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 9-10, in claim 9 the prior art of record does not teach:
an end member that is attached to the body, the body and the end member cooperatively housing the motor case wherein the inlet and the outlet are defined in the end member of the outer housing.

    PNG
    media_image1.png
    482
    904
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The office has received several applications in this area.  For example, Brady et al. (US 20210123346), of record, discloses a XXXXXXXX.

Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746